Matter of Potocki (Mahoney) (2018 NY Slip Op 00686)





Matter of Potocki (Mahoney)


2018 NY Slip Op 00686


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., NEMOYER, TROUTMAN, AND WINSLOW, JJ.


108 CA 17-01452

[*1]GEORGINA POTOCKI AND CIVIL SERVICE EMPLOYEES ASSOCIATION, INC., LOCAL 1000, AFSCME, AFL-CIO, PETITIONERS-RESPONDENTS, AND JOANNE M. MAHONEY, AS COUNTY EXECUTIVE, COUNTY OF ONONDAGA, WILLIAM J. FITZPATRICK, AS ONONDAGA COUNTY DISTRICT ATTORNEY, AND COUNTY OF ONONDAGA, RESPONDENTS-APPELLANTS. 


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (STEVEN W. WILLIAMS OF COUNSEL), FOR RESPONDENTS-APPELLANTS. 
DAREN J. RYLEWICZ, CIVIL SERVICE EMPLOYEES ASSOCIATION, INC., ALBANY (STEVEN M. KLEIN OF COUNSEL), FOR PETITIONERS-RESPONDENTS. 

	Appeal from a judgment of the Supreme Court, Onondaga County (Spencer J. Ludington, A.J.), entered January 19, 2017. The judgment, inter alia, granted the petition to confirm an arbitration award. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court